Citation Nr: 1242018	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  09-27 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a skin disorder of the feet.


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

The Veteran had active service from February 1998 until September 1998 and February 2003 until August 2003.  He also had additional periods of inactive service with the Army Reserves.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO, in pertinent part, denied service connection for dermatitis, bilateral feet.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a VA examination is necessary to determine whether the Veteran currently has a skin disorder of the feet that developed in service.  

In his October 2007 claim, the Veteran reported that his feet "sores" began a couple of months before returning home from deployment and has continued since that time.  He further stated that a medic had told him at that time that he had Athlete's foot.  In his October 2008 notice of disagreement, he reported that the skin disorder started as a spot on his toes and expanded to the whole tops of his big toes.  

The Veteran has received various diagnoses for his feet.  In July 2004, Dr. M.D.M. noted that the Veteran had "foot fungus (both now)" for one year.  In a January 2005 record, K.V.B., D.O. noted that the Veteran had a rash on the bilateral feet, for approximately one year.  The Veteran reported that the rash would come and go, but that it started in Iraq from wearing leather boots.  K.V.B. found him to have allergic contact dermatitis of the dorsal feet - chromates by history.  In a July 2007 VA dermatology consult, a VA medical provider found him to have dermatitis, likely contact dermatitis, "irritant and psoriasis also in diagnosis".  In the July 2007 addendum, the VA dermatologist noted that "[s]uspect contact dermatitis (allergic vs irritant)."  In March 2008, a VA medical provider found the Veteran to have psoriasifrom dermatitis.  

A medical provider has not addressed the question of whether the Veteran has had a chronic skin disorder of the right and/or left foot from service to the present.  A medical opinion is therefore necessary.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  

The Board also notes that the last VA medical records associated with the claims file were from March 2008 and that the record indicates that the Veteran receives continuing treatment from VA.  Prior to any examination, an attempt should be made to obtain copies of any outstanding records of pertinent medical treatment.  

Accordingly, the case is REMANDED for the following actions:

1. Enlist the assistance of the Veteran to ascertain whether there are any outstanding records of pertinent VA or private medical treatment for problems associated with the skin of the feet.  After obtaining any necessary release forms, the RO/AMC shall request and obtain any private or VA medical records not already associated with the claims file (including VA medical records from March 2008 to the present).  If the search for any records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2.  Upon completion of the above, the RO/AMC should schedule the Veteran for a dermatology examination by a qualified to determine the likelihood that there is an etiological relationship between the Veteran's claimed skin disorder of the feet and his service.  

Based on examination findings, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this remand, the examiner is requested is requested to answer questions and render opinions as to the following: 

a)  Does the Veteran currently have a skin disorder of the right and/or left foot?  If so, please clarify what disorder(s) is present.

b)  Is it at least as likely as not (50% or greater probability) that the any currently diagnosed skin disorder(s) of the right and/or left foot had its onset in or is otherwise related to the Veteran's service?  

For purposes of the opinion being sought, the examiner should specifically consider the following:

	any VA medical records, private medical records, and medical treatise evidence of record; and

	any medical principles which apply to the facts and medical issue at hand.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete explanation must be given for all opinions and conclusions expressed.  The examiner is directed to reconcile his or her opinions with any on file that may conflict, specifically including the various medical diagnoses of record.  

3.  When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence. If any benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



							[Continued on the next page]  









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


